NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hatahori et al. (US 2019/0204275 Al, cited by the applicants, “Hatahori”) in view of Saxena et al. (US 8,701,494 B1, “Saxena”).
Claim 1, Hatahori teaches a defect detection device (Fig.2) comprising: an excitation source (fig.2; element 12, piezoelectric element) capable of being placed at any position on a surface of an inspection target object (fig.2; element 11), the excitation source being configured to excite a sound wave in the inspection target object, the sound wave being predominant in one vibration mode ([0033]: “The piezoelectric element 12 converts the received AC electrical signal into mechanical vibration, and applies mechanical vibration to an attachment position (for example, surface end portion) of the object 11 to be measured.”) and propagating in a predetermined direction ([0034]: “The sound wave generated in the object 11 to be measured by the piezoelectric element 12 propagates throughout the entire surface”); an illumination unit (fig.2; element 13, a pulse laser light source) configured to perform stroboscopic ([0042]; [0061]) illumination on an illumination area of the surface of the inspection target object by using a laser light source  (fig.2; element 13, a pulse laser light source [0030]); a displacement measurement unit (S8; fig.3) configured to collectively measure a displacement of each point in a front-back direction within the illumination area in at least three different phases of the elastic wave (fig.3; step 8, [0051]: “The differences between these three maximum output phase shift amounts represent relative displacements of the points A and B in the out-of-plane direction with three sets of two pieces of data in which the phases of vibration of a vibrator 12 are different”), by speckle interferometry or speckle shearing interferometry ([0030]; [0043]: a speckle shearing interferometer 15); and a reflected wave/scattered wave detector (fig.2; element 155, an image sensor [0037]) configured to detect either one or both of a reflected wave and a scattered wave of the elastic wave, based on the displacement measured by the displacement measurement unit [0037]-[0038]. 
 an elastic wave in the inspection target object, the elastic wave being predominant in one vibration mode and propagating in a predetermined direction”.
However, Saxena teaches an apparatus and method for testing composite structures in which ultrasonic waves are used to detect disbonds in the structures [Abstract] where a surface wave, also called Lamb wave, is generated along the composite structure (320) through an ultrasonic source (330), such as a piezoelectric (PZT) transducer (col.5; lines 26-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hatahori’s piezoelectric element with the teaching of Saxena since this is known in the art that the piezoelectric element generates and receives sound wave or Lamb wave or elastic wave. 

Regarding Claim 5, the defect detection device as recited in claim 1 is taught by Hatahori in view of Saxena.
Hatahori further teaches that the excitation source comprises:
a contact portion having a contact surface to be brought into contact with the surface of the inspection target object (fig.2 shows that the element 12 has a contact surface along the test object); and a vibration applying unit (fig.2; element 20/22, a processing unit) configured to apply vibration for exciting an elastic wave in the inspection target object to the contact portion ([0032]-[0033]).

However, Saxena teaches the elastic wave propagating in a direction inclined with respect to the contact surface and having a wavelength that coincides with a wavelength of a vibration mode that may occur in the inspection target object (col.6; lines 58-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hatahori’s piezoelectric element with the teaching of Saxena since such amplitude modulation is known in the art and this could be performed by the processing unit of Hatahori.

Allowable Subject Matter
Claims 2-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Murray et al. (US 2016/0043008 A1) teaches that the surface acoustic waves may be induced by means of piezoelectric actuators secured to the surface of the medium or by the thermoelastic effect in which a laser pulse rapidly heats a portion of the surface so as to create localized expansion of the medium [0036].


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SUMAN K NATH/Primary Examiner, Art Unit 2861